Citation Nr: 1105806	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for service-connected 
lumbar spine disability, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for lumbar spine 
disability and assigned the initial 10 percent disability rating.

In September 2009, the Veteran presented sworn testimony at a 
formal RO hearing; the transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In a June 2010 Board decision, the lumbar spine claim was 
remanded for the Veteran to be afforded a personal hearing before 
a Veterans Law Judge.  In November 2010, the Veteran presented 
sworn testimony during a personal hearing in Montgomery, Alabama, 
which was chaired by the undersigned.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
The Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected lumbar spine disability.  
See the Veteran's statement dated July 2010; see also the 
November 2010 Board hearing transcript.  Such a claim has not 
been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 As such, the issue is now properly before the Board.  See Rice, 
supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues of TDIU and entitlement to an increased rating for the 
lumbar spine disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.
REMAND

The Veteran seeks entitlement to an increased rating for the 
service-connected lumbar spine disability.  As indicated above, 
he also asserts entitlement to a total disability rating due to 
individual unemployability (TDIU).  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that the claims on appeal must be remanded 
for further development.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years and it has already 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case again 
unless it was essential for a full and fair adjudication of his 
claims.

Updated VA examination

The Veteran was most recently afforded a VA examination in August 
2009 as to his service-connected lumbar spine disability.  At the 
November 2010 Board hearing, the Veteran testified under oath 
that his lumbar spine disability has significantly worsened since 
the August 2009 VA examination.  See the November 2010 Board 
hearing transcript, pgs. 3-4, 8.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in particular 
where it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Additionally, the Board has reviewed the September 2009 VA 
examination report and observes that the VA examiner did not 
conduct a review of the Veteran's claims folder, including his 
recent treatment records, contemporaneous with the examination.   
He also did not report the number of incapacitating episodes, if 
any, that the Veteran has experienced and their duration in the 
past twelve months; express an opinion concerning whether there 
would be additional limits on functional ability on repeated use 
or during flare-ups; or provide an opinion concerning the impact 
of the low back disability on the Veteran's ability to work.

Accordingly, the Board believes that a VA examination is needed 
to assess the Veteran's current lumbar spine symptomatology and 
to sufficiently address all pertinent disability factors set 
forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of 
functional loss.  

Moreover, the Veteran has repeatedly asserted that he experiences 
radiating pain to his lower extremities due to his lumbar spine 
disability.  See, e.g., the VA treatment record dated October 
2005; see also the November 2010 Board hearing transcript.  The 
spine diagnostic rating criteria indicates that any neurological 
impairment associated with a service-connected spine disability 
should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1).  In light of the medical evidence of 
neurological complaints, the Veteran should be afforded a 
neurological VA examination in conjunction with his VA spine 
examination. 

TDIU

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having 
carefully considered the Veteran's TDIU claim, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do

Accordingly, the case is REMANDED for the following action:

1.	VBA should review the Veteran's claims 
folder and ensure that all notification 
and developmental action required by the 
VCAA is completed.  In particular, the RO 
should ensure that notification is 
provided to the Veteran regarding the 
requirements and development procedures 
necessary to substantiate a claim of TDIU.

2.	VBA should contact the Veteran through his 
representative and request that he 
identify any outstanding medical 
examination and treatment records 
pertinent to his claims.  VBA should take 
appropriate steps to secure any 
outstanding VA treatment records dating 
from November 2009 to present as well as 
any additional medical records identified 
by the Veteran and associate them with the 
VA claims folder.

3.	After the above records are obtained, to 
the extent available, the Veteran should 
be afforded an orthopedic and 
neurological VA examination for the 
purpose of determining the nature and 
extent of his service-connected lumbar 
spine disability.  The claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including x-rays and range of motion 
testing of the low back in degrees, should 
be performed.

In reporting the results of the range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

The examiner should comment on whether the 
Veteran experiences unfavorable ankylosis 
of the entire spine or unfavorable 
ankylosis of the entire thoracolumbar 
spine.

The examiner should also report the number 
of incapacitating episodes that the 
Veteran has experienced as well as their 
duration in the past twelve months.  
(NOTE:  For VA rating purposes, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician and 
treatment by a physician).

The extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss of the low 
back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups and, to 
the extent possible, provide an assessment 
of the functional impairment on repeated 
use or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should specifically identify 
any evidence of neurological 
manifestations due to the service-
connected low back disability.  Any 
functional impairment of the lower 
extremities due to the disc disease should 
be identified.  The examiner should 
specifically state whether the Veteran's 
service-connected low back disability 
causes impairment of the sciatic nerve.  
If so, the examiner should state whether 
there is complete or incomplete paralysis 
of the nerve.  If incomplete, the examiner 
should state whether it is mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.

The examiner should also provide an 
opinion concerning the impact of the low 
back disability on the Veteran's ability 
to work.

The rationale for all opinions expressed 
by the VA examiner should also be 
provided.  If the examiner is unable to 
provide an opinion as to one of the 
questions posed, he should state the 
reasons therefore.

4.	Following any further development that VBA 
deems necessary, the Veteran's claims 
should then be readjudicated; in doing 
so, the RO should specifically 
consider whether a separate rating 
should be established for 
radiculopathy of the Veteran's lower 
extremities.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


